 


116 HRES 22 EH: Authorizing the Speaker to administer the oath of office.
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 22 
In the House of Representatives, U. S.,

January 4, 2019
 
RESOLUTION 
Authorizing the Speaker to administer the oath of office. 


Whereas, Walter B. Jones, a Representative-elect from the Third District of the State of North Carolina, has been unable from illness to appear in person to be sworn as a Member of the House, and there being no contest or question as to his election: Now, therefore, be it  That the Speaker, or deputy named by her, is hereby authorized to administer the oath of office to the Honorable Walter B. Jones at Farmville, North Carolina, and that such oath be accepted and received by the House as the oath of office of the Honorable Walter B. Jones. 
 
Karen L. Haas,Clerk.
